Citation Nr: 1403165	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  10-06 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for headaches.

2.  Entitlement to service connection for headaches, to include as due to service-connected residuals of traumatic brain injury (TBI).

3.  Entitlement to service connection for a bilateral hearing loss disability.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected residuals of TBI.

6.  Entitlement to service connection for residuals of cold injury to the bilateral lower extremities.

7.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).
8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert P. Walsh, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to May 1956.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Board also takes jurisdiction of the Veteran's appeal of a rating decision issued in July 2010 by the RO which denied service connection for hypertension and residuals of cold injury to the bilateral lower extremities as well as TDIU. 

In August 2009 and July 2012, the Veteran presented testimony at a hearing before RO personnel.  Additionally, in March 2011, the Veteran presented sworn testimony at a Travel Board hearing which was chaired by the undersigned Acting Veterans Law Judge (AVLJ).  Transcripts of these hearings have been associated with the Veteran's VA claims folder.

In July 2011, the Board remanded the Veteran's claims of entitlement to service connection for a bilateral hearing loss disability, tinnitus, and cervical spine disability.  The RO continued the previous denial of the claims in a July 2013 supplemental statement of the case (SSOC).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

Additionally, in July 2011, the Board remanded the Veteran's claim of entitlement to service connection for a disfiguring facial scar.  In a July 2013 rating decision, the RO granted this claim and recharacterized the claim as a scalp laceration.  In view of the foregoing, this issue has been resolved and is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997).

The Board also notes that in the July 2011 remand, the Veteran's claim of entitlement to service connection for residuals of a head injury, to include headaches, was remanded for further evidentiary development.  The Veteran's claim was subsequently recharacterized by the RO as entitlement to service connection for TBI and granted in a July 2013 rating decision with an assigned disability rating of 10 percent effective August 22, 2007.  In view of the foregoing, this issue has been resolved and is no longer before the Board.  See id.  Although it appears that the Veteran's headaches were considered in the award of the 10 percent rating for TBI, the RO continued the denial of the Veteran's claim of entitlement to service connection for headaches, to include as secondary to service-connected TBI in the July 2013 SSOC.  Although it appears that the RO considered the Veteran's headaches in the award of his TBI claim, in order to afford the Veteran the maximum benefit available inasmuch as he may be entitled to a higher disability rating for TBI based on his headaches under the appropriate diagnostic criteria, the Board will continue the appeal of the headaches issue.  However, the Board notes that the Veteran filed a claim of entitlement to service connection for headaches in November 1958 which was thereafter denied in a December 1958 rating decision which the Veteran did not appeal.  Therefore, the Board has recharacterized the Veteran's headaches claim as whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for headaches.  Although the RO did not consider whether new and material evidence had been received to reopen the previously denied claim, notwithstanding the RO's actions, it is incumbent on the Board to adjudicate the new and material issue before considering the claim on its merits. The question of whether new and material evidence has been received is one that must be addressed by the Board.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [noting that before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant].  In any event, as will be discussed below, the Board is reopening and remanding this claim for further evidentiary development.  

The Board notes that the Veteran's attorney submitted a statement dated July 2012 characterized as a notice of disagreement to a rating decision dated July 2011 which awarded the Veteran a 30 percent disability rating for service-connected PTSD based on a July 2011 Board decision.  The Veteran thereafter received a letter from the RO dated August 2012 informing him that a rating decision as to the award of a 30 percent disability rating for PTSD based on the July 2011 Board decision has not yet been issued.  Indeed, a review of the Veteran's claims folder reveals that this rating decision has not yet been issued.  As such, the Board directs the RO to take appropriate action as to the Veteran's claim of entitlement to an increased disability rating for PTSD following the issuance of the rating decision reflecting the Board's allowance of a 30 percent disability rating in the July 2011 decision. 

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for headaches, cervical spine disability, residuals of cold injury to the bilateral lower extremities and hypertension as well as entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In an unappealed December 1958 rating decision, the RO denied the Veteran's claim of entitlement to service connection for headaches. 

2.  The evidence received since the December 1958 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for headaches.

3.  The competent and probative evidence does not support a finding that a relationship exists between the Veteran's currently diagnosed bilateral hearing loss disability and his military service.

4.  The competent and probative evidence does not support a finding that a relationship exists between the Veteran's currently diagnosed tinnitus and his military service.


CONCLUSIONS OF LAW

1.  The December 1958 rating decision denying service connection for headaches is final.  Department of Veterans Affairs Regulation 1008; 38 U.S.C. § 3305(b) (1952, Supp. 1957) .

2.  Since the December 1958 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for headaches; therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  A bilateral hearing loss disability was not incurred in or aggravated by active military service, and sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

4.  Tinnitus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for headaches as well as for a bilateral hearing loss disability and tinnitus.  Implicit in his headaches claim is the contention that new and material evidence which is sufficient to reopen the previously-denied claim has been received.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in July 2011, the Board remanded the bilateral hearing loss disability and tinnitus claims in order for an outstanding VA audiological treatment record dated September 2006 to be obtained and associated with the Veteran's claims folder.  The Veteran's claims were then to be readjudicated.  

Pursuant to the Board's remand instructions, the outstanding September 2006 VA audiological treatment record was obtained and associated with the Veteran's claims folder.  The Veteran's bilateral hearing loss disability and tinnitus claims were readjudicated via the July 2013 SSOC.  

Accordingly, the Board's remand instructions have been complied with regarding the Veteran's bilateral hearing loss disability and tinnitus claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  
The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claim for entitlement to service connection for headaches.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.  The claim on the merits requires additional development, which is addressed in the remand section below.   

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice, to include notice with respect to the effective-date element of the claim, by a letter mailed in January 2008, prior to the initial adjudication of his claims.  In short, the record indicates the Veteran received appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims and there is no reasonable possibility that further assistance would aid in substantiating these claims.  The evidence of record includes the Veteran's service treatment records, the Veteran's statements, as well as private and postservice VA treatment records.  

As noted above, the Veteran also was afforded a hearing before the undersigned AVLJ in March 2011 and hearings in August 2009 and July 2012 before a Decision Review Officer (DRO) during which he presented oral argument in support of his bilateral hearing loss disability and tinnitus claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the AVLJ and RO personnel fully explained the issues on appeal during the hearing and specifically discussed the Veteran's in-service noise exposure and hearing loss and tinnitus, and suggested the submission of evidence that would be beneficial to the Veteran's claims, namely evidence pertaining to a nexus between the Veteran's in-service noise exposure and his current bilateral hearing loss disability and tinnitus.  Significantly, neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the criteria necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the criteria necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ and RO personnel complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2).

Additionally, the Veteran was afforded a VA audiological examination in January 2008.  The VA examination report reflects that the examiner interviewed and examined the Veteran, reviewed his past medical history, reviewed his claims folder, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2013); see also Barr v.  Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate]. 

Thus, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has retained the services of an attorney.  He was afforded a personal hearing before the undersigned in March 2011.  

Accordingly, the Board will proceed to a decision as to the issues of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for headaches, as well as entitlement to service connection for a bilateral hearing loss disability and tinnitus.

Service connection for headaches

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

In order to establish service connection for the claimed disorder, there must be 
(1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2013).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2013).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that once new and material evidence has been presented as to an unestablished fact from a previously denied claim for service connection, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted; it does not require new and material evidence as to each previously unproven element of a claim.

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The RO denied service connection for headaches in a December 1958 rating decision because the Veteran's service treatment records were negative as to any complaint or treatment for headaches or nervousness.  The RO, therefore, found that the Veteran did not submit evidence of an in-service disease or injury that resulted in his headaches.  The Veteran did not appeal the December 1958 rating decision and that decision therefore became final.  Department of Veterans Affairs Regulation 1008; 38 U.S.C. § 3305(b) (1952, Supp. 1957) .

At the time of the prior final rating decision in December 1958, the record included the Veteran's available service treatment records and a VA examination dated October 1958.  His service treatment records were absent complaints of or treatment for headaches.  The October 1958 VA examination documents his complaints of headaches which lasted about six hours in duration and occurred once or twice a week, as well as his report of headaches during service in Korea.  

If new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).  Therefore, in order to reopen the claim, the evidence must show that the Veteran has headaches related to his military service.

In August 2007, the Veteran applied to reopen his claim of entitlement to service connection for headaches.  As discussed above, the RO has not considered whether the Veteran has submitted new and material evidence to reopen the previously denied claim.  Notwithstanding the RO's actions, it is incumbent on the Board to adjudicate the new and material issue before considering the claims on its merits. The question of whether new and material evidence has been received is one that must be addressed by the Board.  See Barnett, supra.

In reviewing the evidence added to the claims folder since the December 1958 denial, the Board finds that additional evidence has been submitted which is sufficient to reopen the Veteran's claim, specifically evidence demonstrating evidence of in-service injury relating to the Veteran's current headaches.  In this regard, the Veteran has stated that during military service, he hit his head on the hatch of a tank during service in Korea.  See, e.g., the March 2011 Board hearing transcript, pgs. 7, 15.

The Board finds that, assuming its credibility, the Veteran's report of in-service injury related to his current headaches serves to fulfill the crucial, but heretofore missing, elements of in-service disease or injury related to current disability.  Justus, supra.  As such, this evidence is so significant that it must be considered in order to fairly decide the merits of the claim.  Accordingly, the Board concludes that new and material evidence pertaining to a relationship between the Veteran's headaches and his military service has been submitted.  The Veteran's claim for entitlement to service connection for headaches is reopened.

As was indicated in the above VCAA discussion, VA's statutory duty to assist the Veteran in the development of his claim attaches at this juncture.  For the reasons explained in the remand section below, the Board finds that additional development is necessary before a decision on the merits of the reopened claim may be rendered.  

In addition, the standard of review changes at this point.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and, therefore, the probative value of proferred evidence in the context of the record as a whole.  The Justus presumption of credibility no longer attaches.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Although the evidence discussed above is adequate for the limited purpose of reopening the claim, this does not necessarily make it sufficient to allow the grant of the benefit sought.  See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) [noting that material evidence is evidence that would contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant the claim].  

The Board finds that additional evidentiary development is required.  This will be discussed in the remand section below.


Service connection for a bilateral hearing loss disability and tinnitus

Because the outcome as to both issues involves the application of virtually similar law to identical facts, the Board will address the two issues together.

The Veteran is claiming entitlement to service connection for a bilateral hearing loss disability and tinnitus, which he contends are due to his military service, to include in-service noise exposure.  Specifically, he contends that he was exposed to acoustic trauma in service, to include acoustic trauma from operating a tank. 

The law and regulations pertaining generally to service connection have been set forth above and will not be repeated here.

For certain chronic disorders, including sensorineural hearing loss disability, service connection may be presumed to have been incurred in service if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§  1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels), over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2013).  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2013). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2013).

The Board initially notes that the record does not reflect medical evidence showing any manifestations of hearing loss disability during the one-year presumptive period after the Veteran's separation from service.  On the contrary, the record does not reflect any complaints or findings of a hearing loss disability until September 2006 (more than 50 years after his separation from active service) that are consistent with a hearing loss disability or tinnitus.  Accordingly, service connection is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309(a) (2013).  The Board will therefore determine whether service connection is warranted on a direct basis.

As noted above, in order for service connection to be granted on a direct basis, three elements must be present:  (1) a current disability; (2) in-service incurrence of disease or injury; and (3) nexus.  See Hickson, supra.

As to Hickson element (1), it is undisputed that the Veteran is currently diagnosed with a bilateral hearing loss disability and tinnitus, as is evidenced by the report of the January 2008 VA audiological examination.  Puretone threshold during the January 2008 examination was 40 dB or greater in each ear at 1000 Hz, 2000 Hz, 3000 Hz, and 4000 Hz.  Accordingly, the Veteran met the regulation criteria for a bilateral hearing disability under 38 C.F.R. § 3.385.  Hickson element (1) is, therefore, satisfied as to both claims.

With regard to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Board will address disease and injury separately.

Concerning in-service disease, the Board finds that a review of the Veteran's service treatment records reveals no evidence of a bilateral hearing loss disability or tinnitus.  Whispered voice testing conducted during the Veteran's February 1953 enlistment examination and May 1956 separation examination was measured 15/15. 

With respect to in-service injury, the Veteran maintains that he developed a hearing loss disability and tinnitus due to noise exposure in service from acoustic trauma, to include his duties as a tank driver.  The Veteran served on active duty from February 1953 to May 1956.  His DD Form 214 reflects that his military occupational specialty was an engineer which would involve working with tanks.  As indicated above, his service treatment records are negative for any history, treatment, or diagnosis of a hearing loss disability or tinnitus.  Nonetheless, pursuant to the provisions of 38 U.S.C.A. § 1154(a), the Board finds that the circumstances of the Veteran's service, including military training as an engineer, would be consistent with exposure to loud noise in service.  This is sufficient to satisfy Hickson element (2), in-service injury.

Turning to crucial element (3), nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's current bilateral hearing loss disability and tinnitus are related to his military service.

Specifically, the Veteran was afforded a VA audiological examination in January 2008.  In addition to the results of a current audiological examination, the VA examiner considered the Veteran's history of military noise exposure working as a tank driver and that he was in combat areas, as well as postservice employment working as an upholsterer and using hand tools recreationally.  Despite the Veteran's in-service noise exposure, the audiologist concluded that the Veteran's bilateral hearing loss disability and tinnitus were less likely as not (less than 50/50 probability) caused by or a result of his military service.  The examiner's rationale for her conclusion was based on her finding that the Veteran entered and exited the military service with bilateral normal hearing, per whispered voice tests.  Further, the Veteran's service treatment records and service connection claims he filed in 1958 were silent for complaints of hearing loss or tinnitus.  Moreover, although the Veteran denied operating equipment in his employment as an upholsterer, the examiner noted a September 2006 VA audiological evaluation in which the Veteran stated that he operated woodworking equipment without hearing protection until the early 1970s.  Moreover, the examiner noted that the Veteran self-reported periodic tinnitus without a specific onset and described the tinnitus as occurring a few minutes in duration.  However, according to her review of medical literature, tinnitus was described as occurring for a duration of 5 minutes or more.  She therefore concluded that the etiology of the Veteran's hearing loss and tinnitus was more likely than not vocational noise exposure and health conditions related to aggravated tinnitus.       

The January 2008 VA audiological examination report was based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [finding that the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Additionally, the January 2008 VA examiner's opinion is consistent with the Veteran's medical history which is absent any symptomatology of a bilateral hearing loss disability or tinnitus for several years after service, and his service records which do not show any complaints of or treatment for hearing loss or tinnitus.  Further, in rendering the opinion, the VA examiner considered the Veteran's report of military noise exposure, and determined that the in-service exposure to noise did not cause his current hearing loss disability or tinnitus.   

The Board observes that the Veteran submitted an article received by VA in July 2011 which documents the causes and related factors of tinnitus.  However, the article submitted by the Veteran is of a general nature and does not contain any information or analysis specific to the Veteran's case.  Additionally, the Court has held that evidence which is speculative, general, or inconclusive in nature cannot support a claim.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  On the contrary, the January 2008 VA examiner specifically considered the Veteran's in-service acoustic trauma, and conducted a thorough examination and analysis of the Veteran's medical history.  She thereafter determined that his current bilateral hearing loss disability and tinnitus are not related to his military service and provided a thorough rationale for her conclusion as discussed above.  The Board therefore finds the January 2008 VA examination report to be the most probative evidence in determining whether the Veteran's bilateral hearing loss disability and tinnitus are related to his military service.    

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (stating that "the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including difficulty hearing and ringing in his ears), has presented no probative clinical evidence of a nexus between either his bilateral hearing loss disability or tinnitus and his military service.   The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to acoustic trauma during service.  That is, the Veteran is not competent to opine on matters such as the etiology of his current bilateral hearing loss disability and tinnitus.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has training in the field of audiology sufficient to render medical opinions, the Board must find that his contention with regard to a nexus between his bilateral hearing loss disability and tinnitus and his military service to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2013) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claims are not competent evidence of a nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  The Board notes that the Veteran appears to be contending that he has had a bilateral hearing loss disability and tinnitus continually since service.  However, the first postservice evidence of complaint of, or treatment for, a bilateral hearing loss disability or tinnitus is dated September 2006.  See a VA treatment record dated September 2006.  This was more than 50 years after the Veteran left service in May 1956.  

While the Veteran is competent to report hearing loss and tinnitus over the years since service, the Board notes that neither a hearing loss disability nor tinnitus was reported at the time of his service discharge.  The Board finds that his current statements regarding a continuity of a bilateral hearing loss disability and tinnitus since service are not credible.  His May 1956 separation examination from service as well as the January 2008 VA examination contradict any current assertion that his current bilateral hearing loss disability and tinnitus were manifested during service.  Furthermore, in filing claims of entitlement to service connection for headaches in September 1958 as well as for right testicle and right hand operations in November 1958, the Veteran did not mention any bilateral hearing loss disability or tinnitus.  Indeed, there is no competent medical or lay evidence that the Veteran complained of or was treated for either a bilateral hearing loss disability or tinnitus for many years after his separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  The Board accordingly places no probative value on the assertions of the Veteran that there has been a continuity of symptomatology dating to service.  Therefore, continuity of symptomatology after service is not demonstrated. 

Accordingly, Hickson element (3) is not met, and the Veteran's claims fail on this basis.  
 
In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus.  The benefits sought on appeal are accordingly denied.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for headaches is reopened; to this extent only, the appeal is granted.

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

Service connection for headaches and for a cervical spine disability

Pursuant to the July 2011 Board remand, the Veteran was afforded a VA examination in August 2011 as to his cervical spine disability and headaches.  The VA examiner noted the Veteran's reported in-service injury when he hit his head on a hatch of a tank.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with chronic headaches as well as degenerative joint disease of the cervical spine and concluded that these disabilities were not caused by or a result of the reported in-service head injury.  With regard to the Veteran's headaches, the VA examiner reported that she could not find sufficient evidence in the claims folder that showed a head injury severe enough to cause post concussive headaches.  Moreover, she reported that the Veteran was treated by multiple neurologists and psychologists through the years whose documentation did not support post concussive headaches.  With respect to the Veteran's cervical spine disability, the examiner opined that the Veteran's degenerative changes are likely due to normal aging process as X-rays depicted degenerative disease throughout his spine.  

Pertinently, in a statement dated August 2013, the Veteran raised the contention that his current headaches and cervical spine disability were alternatively related to his service-connected TBI residuals.  There is no medical opinion of record which suggests a relationship between the Veteran's headaches or cervical spine disability and his service-connected residuals of TBI.  In light of the foregoing, the Board is of the opinion that a clarifying medical opinion would be probative in ascertaining whether the Veteran's headaches and cervical spine disability are related to his service-connected residuals of TBI.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2013) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

Service connection for residuals of cold injury to bilateral lower extremities

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the Veteran's claim of entitlement to service connection for residuals of cold injury to the bilateral lower extremities must be remanded for further evidentiary development.

The VCAA and its implementing laws and regulations provide, generally, that an examination or opinion is necessary if the evidence of record contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and establishes that the Veteran suffered an injury or disease in service; indicates that the claimed disability or symptoms may be associated with the established injury, or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2013).

The Veteran was afforded a VA cold injury examination in December 2009.  However, the Board finds that the opinion rendered is inadequate.  In so finding, the Board notes that the December 2009 examiner conducted an interview of the Veteran and reviewed the claims file.  The examiner also considered the Veteran's report of in-service exposure to cold weather during service in Korea.  After examination of the Veteran and consideration of his medical history, the examiner diagnosed the Veteran with peripheral neuropathy of the bilateral lower extremities and concluded that "[i]t is speculative to state that [the Veteran's] neuropathic lower extremity pain is due to a history of frostbite injury or his diabetes."  The examiner reported that there was no documentation in the Veteran's service treatment records or clinical information after separation from service or recent medical evidence to support residuals of frostbite.  Further, she stated that all neuropathy is indicated as being secondary to the Veteran's diabetes, and that it is noted in his medical records that the neuropathy started at about the time of the diagnosis of diabetes.  However, she also noted the Veteran's report that he served in Korea in horribly inclement weather without the benefit of appropriate cold weather footwear.  She finally reported that X-rays of the Veteran's feet showed arthritic changes at the talonavicular joint but no discreet changes that may be related to frostbite injury.    

Before the Board can rely on the examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Furthermore, the Board must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  Therefore, it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46, 51 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

The examiner may also have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of examination.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.

Finally, the examiner should clearly identify precisely what facts cannot be determined.  For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes.  See Jones, 23 Vet. App. at 389.

Here, it is unclear on what reason or reasons the examiner based her conclusion that an opinion would be speculative.  The Board observes that the examiner noted that the Veteran has a history of military service in cold weather and did not have the benefit of wearing appropriate cold weather footwear.  However, she also noted that the Veteran's neuropathy of the lower extremities began around the same time as his diagnosis of diabetes.  It is uncertain whether the examiner was attempting to indicate that the Veteran's neuropathy of the lower extremities was caused by his diabetes and not related to his military service, to include exposure to cold weather.  Further, it is uncertain whether additional research or consultation would allow for a nonspeculative opinion. 

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  For the above stated reasons, and in light of the Court's recent holding in Jones regarding the use by examiners of terminology indicating that an opinion cannot be provided without resort to speculation, the Board finds that the December 2009 opinion is inadequate as regards the claim.
Service connection for hypertension

The Veteran contends that his hypertension is related to his service-connected PTSD.

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2013); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran was afforded a VA examination in June 2010.  After examination of the Veteran and consideration of his medical history, the VA examiner concluded that the Veteran's hypertension was not permanently aggravated by his PTSD.  The examiner's rationale for her conclusion was based on her finding that the Veteran's blood pressure readings were "relatively normal" since receiving VA treatment in 2006.  Moreover, he did not appear to be receiving treatment for his PTSD.  

Crucially, however, the VA examiner failed to render an opinion as to whether the Veteran's hypertension was caused by his PTSD.  Moreover, there is no other evidence currently associated with the Veteran's VA claims folder that offers an opinion as to a possible causal relationship between the Veteran's hypertension and his PTSD or his military service.  In light of the ambiguities above, the Board is of the opinion that a VA examination would be probative in ascertaining whether the Veteran's current hypertension is related to his PTSD or is otherwise related to his military service.  See Charles and McLendon, both supra; see also 38 C.F.R. § 3.159(c)(4) (2013) [holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim]. 

TDIU

The claim of entitlement to TDIU is inextricably intertwined with the claims of entitlement to an service connection for residuals of cold injury to the bilateral lower extremities, headaches, cervical spine disability, and hypertension.  In other words, development of the Veteran's service connection claims may impact his claim for TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [noting that two or more issues are inextricably intertwined if one claim could have significant impact on the other].  

Finally, the Board notes that there is an August 2012 letter in the claims folder discussing a July 2011 rating decision addressing PTSD.  However, this rating decision is not in the claims folders and must be obtained. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Associate a copy of the July 2011 rating decision
awarding the Veteran entitlement to a 30 percent disability rating for PTSD with his claims folder.

2.  Schedule the Veteran for examinations in order to determine the etiology of his cervical spine disability, headaches, residuals of cold injury to the bilateral lower extremities, and hypertension.  The claims folder must be made available to the examiner in conjunction with the examinations.  

The examiner should provide an opinion, with supporting rationale, as to as to the following:

a) Whether it is at least as likely as not (i.e. 50 
percent or greater probability) that the Veteran's 
current chronic headaches are caused by his 
service-connected residuals of TBI.  

b) Is it at least as likely as not that the Veteran's 
chronic headaches are aggravated by the 
   service-connected residuals of TBI.  By aggravation, the 
Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's headaches found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected residuals of TBI.  A complete rationale for the opinion must be provided.

c) Whether the Veteran's chronic headaches are most accurately manifested by characteristic prostrating attacks averaging one in 2 months over the last several months; characteristic prostrating attacks occurring on an average of once a month over the last several months; or with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

d) Whether it is at least as likely as not (i.e. 50 
percent or greater probability) that the Veteran's 
current cervical spine disability is caused by his 
service-connected residuals of TBI.  

e) Is it at least as likely as not that the Veteran's 
cervical spine disability is aggravated by the 
   service-connected residuals of TBI.  By aggravation, the 
Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's cervical spine disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected residuals of TBI.  A complete rationale for the opinion must be provided.

f) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's residuals of cold injury to the bilateral lower extremities, to include his diagnosed peripheral neuropathy of the lower extremities, is related to his active military service, to include exposure to cold weather.

g) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is related to his active military service.

h) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is caused by his service-connected PTSD.

i) Is it at least as likely as not that the Veteran's 
hypertension is aggravated by the 
   service-connected PTSDI.  By aggravation, the 
Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's hypertension found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected PTSD.  A complete rationale for the opinion must be provided.

The examiner should indicate in his/her report that the claims file was reviewed.  All tests and studies deemed necessary by the examiner should be performed.  A complete rationale for any opinion expressed shall be provided.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  The report of the examinations should be associated with the Veteran's VA claims folder.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

3.  After the above is complete, readjudicate the Veteran's claims.  If any claim for which an appeal is perfected remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his attorney, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


